— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered August 28, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Our review of the record reveals that the defendant was afforded meaningful representation of counsel at every stage of the proceedings. Therefore, the defendant’s contention that he was denied the effective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.